FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2008 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A JA Solar Holdings Co., Ltd. Jinglong Group Industrial Park Jinglong Street Ningjin, Hebei Province 055550 The People’s Republic of China This Form 6-K consists of a press release on 3-for-1 ADS split of JA Solar Holding Co., Ltd.(the “Registrant”), made by the Registrant in English on January 7, 2008. JA Solar Announces 3-for-1 ADS Split Hebei, China, January 7, 2008 - JA Solar Holdings Co., Ltd. (“JA Solar,” “the Company'') (NasdaqGM: JASO) announced today that its Board of Directors has approved a change of ratio from 1 American Depositary Shares (“ADSs”): 3 Ordinary Shares, to 1 ADS: 1 Ordinary Share, resulting in a three-for-one split (or 200% distribution) of the Company’s ADSs to be effected on February 7, 2008.Each shareholder of record at the close of business on February 6, 2008 will receive two additional ADSs for every ADS held on the record date.Trading on the split-adjusted price resulting from the change of ratio will be effected on February 8, 2008.For JA Solar’s ADS holders, this ratio change will have the same effect as a three-for-one ADS split.There will be no change to JA Solar’s underlying ordinary shares.No action is required by ADS holders to effect the ratio change. About JA Solar Holdings Co., Ltd. Based in Hebei, China, JA Solar Holdings Co., Ltd. is an emerging and fast-growing manufacturer of high-performance solar cells. The Company sells its products to solar module manufacturers who assemble and integrate its solar cells into modules and systems that convert sunlight into electricity. For more information, please visit http://www.jasolar.com. Safe Harbor Statement This press release contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by words such as ``will,'' ``may,'' ``expect,'' ``anticipate,'' ``aim,'' ``intend,'' ``plan,'' ``believe,'' ``estimate,'' ``potential,'' ``continue,'' and other similar statements. Statements other than statements of historical facts in this announcement are forward-looking statements, including but not limited to, our expectations regarding the expansion of our manufacturing capacities, our future business development, and our beliefs regarding our production output and production outlook. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the Company and the industry. Further information regarding these and other risks is included in our registration statement on Form F-1 and other documents filed with the Securities and Exchange Commission. The Company undertakes no obligation to update forward-looking statements, except as may be required by law. Although the Company believes that the expectations expressed in these forward-looking statements are reasonable, it cannot assure you that its expectations will turn out to be correct, and investors are cautioned that actual results may differ materially from the anticipated results. Contact: JA Solar Jian Xie, IR Director +86-21-6095-5898 ir@jasolar.com The Ruth Group David Pasquale +1-646-536-7006 dpasquale@theruthgroup.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. JA Solar Holdings Co., Ltd. By /s/
